Action by an employee of a contractor to recover damages for *1119personal injuries due to the alleged negligence of a servant of the owner of the premises in causing a hand truck to strike the ladder upon which plaintiff was worJnng. Said servant and owner, defendants and third-party plaintiffs, by their third-party complaint against plaintiff’s employer plead, as a first cause of action, an agreement of indemnity which provides that the contractor will indemnify the owner (and its employees) against liability for damage arising out of the negligence of the contractor (or its employees), irrespective of any claim that the owner (or its employees) was also guilty of negligence which contributed to the accident. Said third-party complaint further alleges, as a second cause of action, that the injuries were due to the active negligence of the third-party defendant, without any active negligence on the part of said defendants and third-party plaintiffs. Said defendants and third-party plaintiffs appeal from an order dismissing the third-party complaint for insufficiency. Order affirmed, with $10 costs and disbursements. Ho opinion. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.